CONTINUATION SHEET
Continuation of 12:
12.1	Applicant alleges that the rejections “do not make a prima facie case of obviousness because the rejections “contain to findings or analysis on a “pure metal” or a “metal-based alloy.” and that the rejection is not made ‘explicit’.  The Wyndham is explicit about pure metals and metal-based alloys as the magnetic additive material wherein the metals include “cobalt” and metal-based alloys which include “ferrite containing iron and Al, Mg, Ni, Zn, Mn or Co; and chrominum oxide.”  (Wyndham, para. 0054).  In addition, Wyndham further teaches that the magnetic additive material includes high thermal conductivivity additive which include nickel (para. 0055).  AT paragraph 0057, Wyndham teaches material having “highly spherical” morphology.  Therefore, Wyndham explicitly suggests spherical metal particles including pure metal or metal-based alloy as broadly recited in instant claim 1 and pure nickel or nickel-based alloy including chromium (i.e. CrO2) as specified in instant claim 6.  
12.2	The arguments that address the features in the newly added claims 17 and 18 are moot because they are based on an amendment that is not entered for reasons discussed in item 3 above.

Points of Contact
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 27, 2022